PER CURIAM.
Janelle McMillan challenges two final orders of the Department of Children and Families, each rendered on May 21, 2002, which upheld the Department’s denial of Medicaid benefits based upon the determination of the Social Security Administration (SSA) that McMillan did not meet SSA eligibility requirements. See 42 C.F.R. § 435.541 (a state agency “may not make an independent determination of disability if SSA has made a disability determination within the time limits set forth in section 435.911 on the same issues presented in the Medicaid application” and a “SSA disability determination is binding on an agency [of the State] until the determination is changed by SSA.”). Because McMillan has not demonstrated that the orders are contrary to law or are unsupported by competent substantial evidence, we affirm the final orders. See Axilrod v. State, Dept. of Children and Family Services, 799 So.2d 1103, 1108 (Fla. 4th DCA 2001).
AFFIRMED.
VAN NORTWICK, PADOVANO and HAWKES, JJ., concur.